On the motion to dismiss, Field, C. J. at the July term delivered the opinion of the Court
— Cope,J. concurring.
This is a motion to dismiss the appeal on the ground that the plaintiff has failed to give security for costs after being required under sections five hundred and twelve and five hundred and fourteen of the Practice Act, he being a nonresident. Notice requiring such security was served on the twelfth of December, and the appeal was perfected on the nineteenth of January. No order staying proceedings accompanied the notice, and on the day following its service judgment was rendered in the action. It was too late to ask a dismissal of the action after judgment was rendered, and the undertaking on appeal furnishes sufficient security for the costs which may be subsequently incurred. Motion denied.